1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      AMY ENGLISH,
7
                           Plaintiff,
8                                                         2:19-cv-01314-APG-VCF
      vs.                                                 ORDER
9     GEICO GENERAL INSURANCE COMPANY,
10                          Defendant.

11

12          Before the court is the proposed Stipulated Plan and Scheduling Order (ECF NO. 11).
13          Under LR 26-1(a), plans requesting special scheduling review must include, in addition to the
14   information required by Fed. R. Civ. P. 26(f) and LR 26-1(b), a statement of the reasons why longer or
15   different time periods should apply to the case.
16          Here, the parties have not included a reason for a longer discovery period.
17          Accordingly,
18          IT IS HEREBY ORDERED that the proposed Stipulated Plan and Scheduling Order (ECF NO.
19   11) is DENIED without prejudice.
20          IT IS FURTHER ORDERED that the parties must file a new proposed discovery plan and
21   scheduling order on or before September 10, 2019.
22

23          DATED this 30th day of August, 2019.
                                                                 _________________________
24
                                                                 CAM FERENBACH
25
                                                                 UNITED STATES MAGISTRATE JUDGE
